 



Exhibit 10(b)
[*] TEXT OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
Confidential Treatment Requested by Core Molding Technologies, Inc.
Under 17 C.F.R. Sections 200.80(B)(4), 200.83 and 240.24b-2
[INTERNATIONAL LOGO]
SUPPLY AGREEMENT
INTERNATIONAL TRUCK AND ENGINE CORPORATION
AND
Core Molding Technologies Inc. and Core Composites
Corporation

 



--------------------------------------------------------------------------------



 



Table of Contents

         
TERMS
    4  
1. TERM OF AGREEMENT
    4  
2. FREIGHT
    4  
3. PAYMENT TERMS
    4  
PRODUCT
    4  
4. PRODUCT TERMS
    4  
5. PRICING
    5  
6. VOLUME GROWTH
    6  
7. MATERIAL CLAUSE
    6  
8. SERVICE PARTS AVAILABILITY
    7  
9. PACKAGING AND PACKING
    8  
10. LABELING
    8  
11. VOLUMES
    8  
12. TOOLING
    8  
13. PRODUCT IMPROVEMENTS / COST REDUCTION
    9  
14. FORCED SELLER CHANGES, OBSOLESCENCE, AND NEW PRODUCTS
    9  
15. PRODUCT REGULATORY COMPLIANCE
    10  
16. PRICING, QUANTITY, REBATE AND FREIGHT DISPUTES
    10  
17. INSPECTION OF PRODUCTS
    11  
SELLER PERFORMANCE
    11  
18. PERFORMANCE ACHIEVEMENT
    11  
19. KEEP COMPETITIVE AGREEMENT
    11  
20. SUPPLY FAILURE
    11  
21. LATE DELIVERY CHARGES
    12  
22. ASSURANCE OF PERFORMANCE
    12  
23. REIMBURSEMENT FOR NON-PERFORMANCE BY SELLER
    12  
24. WARRANTY
    13  
25. REIMBURSEMENT FOR WARRANTY CLAIMS
    13  
26. FINANCIAL VIABILITY
    14  
27. AUDIT RIGHTS
    14  
28. NAFTA DOCUMENTATION
    14  
29. SUPPLIER DIVERSITY PROGRAM
    14  
30. VALUE SELLING
    15  
ENGINEERING/TECHNICAL SUPPORT
    15  
31. GENERAL
    15  
32. ENGINEERING SPECIFICATION AND PRODUCT COMPLIANCE
    15  
33 TRUCK ENGINEERING CAD/CAM SUPPLIER DESIGN DATA REQUIREMENTS
    16  
34. ELECTRONIC DATA INTERCHANGE (EDI) TRANSACTION REQUIREMENTS
    16  
35. INFORMATION TECHNOLOGY
    17  
36. QUALITY REGISTRATION
    18  
LEGAL/REGULATORY
    18  
37. COMPLIANCE WITH LAWS AND REGULATIONS
    18  
38. NON-COMPLIANCE CHARGES
    18  
39. MATERIAL SAFETY DATA SHEETS (MSDS)/SUBSTANCE RESTRICTIONS
    18  
40. NON-DISCRIMINATION
    19  
41. VETERANS’ READJUSTMENT ASSISTANCE ACT
    19  
42. MECHANIC’S LIEN
    19  
43. GOVERNMENTAL REQUIREMENTS
    19  
44. INDEMNIFICATION
    20  
45. LIABILITY INSURANCE
    21  
46. REMOVAL OF IDENTITY OF BUYER
    22  
47. NEW BUSINESS
    22  
48. CONFIDENTIAL INFORMATION / INTELLECTUAL PROPERTY
    22  
49. TERMINATION
    24  
MISCELLANEOUS
    25  
50. ASSIGNMENT OF RIGHTS AND DUTIES
    25  
51. MODIFICATION AND AMENDMENT OF AGREEMENT
    25  
52. CHOICE OF LAW
    25  
53. CONSENT TO JURISDICTION
    25  
54. SEVERABILITY
    26  
55. NO LIMITATION OF RIGHTS AND REMEDIES; SPECIFIC PERFORMANCE
    26  
56. FORCE MAJEURE
    26  
57. ENTIRE AGREEMENT
    27  

2



--------------------------------------------------------------------------------



 



         
58. NOTICES
    27  
59. NO WAIVERS
    28  
60. CONSTRUCTION
    28  
61. HEADINGS
    29  
62. COUNTERPARTS
    29  
APPENDIX A – PRODUCT DESCRIPTION
    31  
APPENDIX B — PRODUCT PRICING SCHEDULE
    32  
APPENDIX C — NON-CONFORMANCE CHARGE SCHEDULE
    33  

3



--------------------------------------------------------------------------------



 



TERMS

1.   TERM OF AGREEMENT       This Supply Agreement (the “Agreement) between
INTERNATIONAL TRUCK AND ENGINE CORPORATION (the “Buyer”) and Core Molding
Technologies (the “Seller”), dated November 1, 2005 (the “Effective Date”) will
be for an initial term of 6 Years years commencing November 1, 2005 and
terminating October 31, 2011 unless otherwise terminated as provided herein (the
“Initial Term”). This Agreement may be extended for additional terms of one year
(each a “Renewal Term”) provided that both parties agree in writing to such
extension no later than sixty (60) days prior to expiration of the Initial Term
or renewal term, as the case may be. This Agreement is effective as of the
Effective Date and shall remain in effect until either terminated by either
party in accordance with the terms of this Agreement or the expiration of the
Agreement at the end of the Initial Term or any Renewal Term.   2.   FREIGHT

  A.   Seller agrees to use only those freight carriers specified by Buyer.
Buyer must approve in writing any other freight carriers used by Seller prior to
shipment. The terms of delivery for all Products (as defined below) sold
pursuant to this Agreement shall be F.O.B. at Seller’s United States’ plants.
Seller further agrees to ship any and all service parts to multiple locations as
required by Buyer’s Distribution Network.     B.   Seller is responsible for
following Buyer’s routing instructions and handling all transportation
activities efficiently and effectively. Specifically, Seller is required to have
Product staged for delivery and paperwork accurately prepared to support the
freight carrier’s prearranged pick-up time. The Seller is responsible for paying
additional transportation charges billed by the freight carrier on charges
caused by seller. Buyer expects Seller to settle properly documented charges
promptly. Seller’s failure to do so will result in freight debits to Seller.    
C.   Seller shall not be liable for meeting shipping schedules due to
transportation equipment availability (lack of).

3.   PAYMENT TERMS       Payment terms under this Agreement shall be [*] from
date of receipt of an invoice from Seller, or the date of receipt of the
Products (as defined below) by Buyer, whichever is later. All payments shall be
made in U.S. dollars.

PRODUCT

4.   PRODUCT TERMS

  A.   During the Initial Term (or Renewal Term, if any) of this Agreement,
Buyer shall purchase from Seller, and Seller shall sell to Buyer, one hundred
percent (100%) of

 

    * Confidential Treatment Requested by Core Molding Technologies, Inc.

4



--------------------------------------------------------------------------------



 



      Buyer’s original equipment, and up to one hundred percent (100%) of
Buyer’s service requirements as they presently exist for fiberglass reinforced
products and sheet molded compound as detailed in the written specifications,
drawings, part numbers, design and style of Buyer (“Product”), attached hereto
as Appendix A – PRODUCT DESCRIPTION/PRODUCT PRICING, or as they may be hereafter
improved or modified if such improvements and modifications are approved by
Buyer in writing, except where the Buyer’s customer specifies another supplier’s
product. Buyer’s requirements for modules, which may or may not include similar
components or equipment as the Products herein, are not included in Seller’s or
Buyer’s obligations under this section.     B.   Buyer reserves the exclusive
right at any time to make changes or modifications to the drawings and
specifications of any Products, materials, or work covered by this Agreement
which are designed by Buyer, or are uniquely designed or created for Buyer. Any
difference in price or time for performance resulting from such changes shall be
equitably adjusted, and the Agreement shall be amended and modified in writing
accordingly.     C.   During the Initial Term (and Renewal Term, if any) of this
Agreement, Seller shall not sell, give, transfer or in any way cause to be or
facilitate to be manufactured or sold the Products or any derivatives of
Products identified in Appendix B – PRODUCT PRICING SCHEDULE of this Agreement
and any Products sold to Buyer under this Agreement to any other party other
than Buyer, unless expressly authorized in writing by Buyer.     D.   Seller
hereby agrees to provide Buyer’s Service Requirements for Products solely
through the Buyer’s Parts Distribution Network or Buyer’s designated Affiliates
and Seller is hereby prohibited from distributing such Products to Buyer’s
Customers through any alternate aftermarket distribution channel, unless written
authorization to do so has been obtained from Buyer.     E.   Shipments of
Products by Seller must equal the exact quantity ordered by Buyer, though
consideration must be given to allow for optimization of packaging and freight,
unless otherwise agreed to in writing by Seller and Buyer. Shipping schedules
may contain authorization by Buyer to the Seller to fabricate within a time
specified quantities of Products under this Agreement, the delivery of which has
not been specified by Buyer.

5.   PRICING

  A.   Similar Pricing for Production Products and Service Parts. Products used
for OEM production vehicles (“Production Parts”), Products used to service
previously sold Production Products (“Service Parts”), and packaging, if
applicable, shall be quoted and priced by Seller to Buyer at the equivalent
pricing levels. Price reductions granted to Buyer by Seller on Production
Products will also apply to all corresponding Service Parts.     B.   Evidence
of Cost to Buyer. Seller must provide Buyer with cost transparencies
satisfactory to Buyer including costs, packaging, if applicable, to Seller for
all Products covered in this Agreement.

5



--------------------------------------------------------------------------------



 



  C.   Pricing of Products. Pricing for Products shall under no circumstances
exceed pricing of similar products to Seller’s Parts Distributors. Upon receipt
of a written request from Buyer, Seller hereby agrees to provide Buyer’s Supply
Manager with all necessary documentation to evidence Seller’s compliance with
its agreement set forth in the previous sentence of this section.     D.  
Similar Terms as Seller’s Other Customers. Seller will provide Products to Buyer
with terms and conditions on an overall basis that are no less favorable than
those of any other customer of Seller purchasing comparable quantities of the
same or similar Products.     E.   [*]

  F.   Current prices for Products are set forth in Appendix B – PRODUCT PRICING
SCHEDULE.

6.   [*]

7.   [*]

 

    * Confidential Treatment Requested by Core Molding Technologies, Inc.

6



--------------------------------------------------------------------------------



 



8.   SERVICE PARTS AVAILABILITY

  A.   Service Parts for the Products covered by this Agreement will be
furnished and combined with Buyer’s Production Product orders. If Buyer ceases
production of any product incorporating a Product covered by this Agreement,
Seller shall continue to perform normal maintenance to tools, jigs and fixtures
at no charge to Buyer.         Buyer is responsible for repair and replacement
beyond normal maintenance on tools jigs and fixtures (secondaries) and supply
Buyer with the Products necessary to satisfy Buyer’s past model service and
replacement requirements for Product for a minimum of ten (10) years after
cessation of production.         Buyer agrees that economic incentives provided
by the Seller associated with this agreement have a basis upon product volume.
Buyer agrees to provide Seller with the following increase schedule for out of
production part numbers.

  a.   [*]     b.   [*]     c.   [*]     d.   [*]     e.   [*]

  B.   In addition, upon termination or expiration of this Agreement, Buyer
shall have the opportunity for a one-time buy of Products by Buyer to fulfill
such service and replacement requirements. Buyer and Seller shall negotiate in
good faith with respect thereto.     C.   There will be annual review in
September to look at potential for all time run (ATR) opportunities on service
parts not to exceed $100,000.00 of inventory.

 

    * Confidential Treatment Requested by Core Molding Technologies, Inc.

7



--------------------------------------------------------------------------------



 



9.   PACKAGING AND PACKING

  A.   Seller must comply with all requirements detailed in the Buyer’s D-13
Packaging and Packing Requirement – 2001 Revision and seller will make every
effort to comply with amendments and any issues will be negotiated. This
document is deemed a part of this Agreement and is available at
http://www.internationalsupplier.com/. This D-13 Packaging and Packing
Requirement details packing, packaging, labeling and shipping requirements.    
B.   Buyer is responsible for conveying product packaging specifications to
Seller.     C.   Interpretation of packaging specifications and determination of
market competitive packaging costs and pricing will be coordinated between
Buyer’s and Seller’s Corporate Packaging staffs.     D.   If returnable
containers are required by Buyer, Buyer will cover that cost.     E.   Seller
will adhere to all retail packaging regulations of the countries where the
Products will be sold. This includes but is not limited to federal, state,
provincial, county, city, and other applicable laws, regulations and statutes.  
  F.   Seller will adhere to all hazardous material packaging regulations of the
countries where the Products will be sold. This includes but is not limited to
federal, state, provincial, county, city, and other applicable laws, regulations
and statutes.

10.   LABELING       Seller must meet the requirements identified in the Buyer’s
Quick Receive Guideline, which is available at
http://www.internationalsupplier.com/, and which is deemed part of this
Agreement. Seller will make every effort to comply with amendments and issues
will be negotiated.   11.   VOLUMES

  A.   Seller and Buyer agree that Buyer’s forecasted volumes are based on past
usage and projected market forecasts. The parties hereby agree that no minimum
purchase quantities are implied by any term of this Agreement, and no penalties
shall be imposed on Buyer for volumes of Products actually ordered by Buyer
below those quantities forecasted.     B.   Buyer and Seller agree to review
product pricing when significantly under quoted volumes.

12.   TOOLING

  A.   All tooling, jigs, fixtures and associated manufacturing equipment
necessary for the successful production and testing of the Products for which
Buyer pays Seller in full will remain the exclusive property of Buyer, and
Seller assumes all liability for any loss, damage and/or for Seller’s failure to
return such property, including equipment, to Buyer upon request. Seller shall
promptly notify Buyer of any such loss, damage or

8



--------------------------------------------------------------------------------



 



    shortage. Such tooling items must be identified and labeled as “Owned By
International”. Furthermore, all tooling as described above owned by Buyer shall
be used exclusively for the manufacture of Products for Buyer. Seller will
perform normal maintenance, at Seller’s expense, for the duration of this
Agreement. Buyer is responsible for repair and replacement beyond normal
maintenance on tools, jigs and fixtures (secondaries)     B.   Tooling developed
for the production of the Products will conform to Buyer’s product development
guidelines. It is expected that Seller will exercise due care and judgment in
the design, specification, sourcing, building, and supervision of building, of
all tooling in such a way to maximize production efficiency and minimize cost.
Seller will analyze domestic and overseas placement of tooling using various
cost, part and tooling design, timing requirements and work with the buyer to
select the most globally competitive source. Buyer will pay Seller only the
globally competitive tool cost. Seller shall submit all tools for inspection and
review by Buyer in accordance with AIAG (Automotive Industry Action Group)
Publication, Production Part Approval Process, prior to Buyer making payment for
same. Buyer may, at its option, see detailed tooling documents, invoices and/or
tooling orders prior to issuing its approval for payment of tooling. Tooling
costs may be shared with Seller or amortized as mutually agreed upon by both
parties in writing. If Seller pays for tooling and amortizes cost to Buyer as
described in the attached Amortization Agreement, upon completion of
amortization Buyer shall have the option to purchase all such tooling from
Seller for the price of one dollar ($1.00).

13.   PRODUCT IMPROVEMENTS / COST REDUCTION

  A.   Seller and Buyer are committed to an active product cost reduction
program. Any Buyer-initiated cost savings resulting from product improvements
and/or design changes shall be credited [*] to Buyer after funding the total
cost of initial tooling investment. Any Seller-initiated cost savings resulting
from product improvements and/or design changes shall be credited [*] to Seller
after funding the total cost of initial tooling investment.     B.  
COMPASS/IdeaStream Credits. Buyer and Seller will establish a goal of [*] %
COMPASS/IdeaStream credit per calendar year, beginning January 1, 2006. All
ideas must be credited by October 31st of each calendar year in order to qualify
for the [*]% savings. Seller hereby agrees that it will follow
COMPASS/IdeaStream guidelines set forth in the International Supplier Network
website, http://www.internationalsupplier.com/, for what constitutes an
acceptable idea submission.     C.   When tooling investment is required by
either party to implement or achieve a cost reduction, the party funding such
tooling shall retain [*] of the cost savings until such time as such party
recoups the total tooling dollar investment, after which time the cost reduction
will be credited as stated above.

14.   FORCED SELLER CHANGES, OBSOLESCENCE, AND NEW PRODUCTS

 

    * Confidential Treatment Requested by Core Molding Technologies, Inc.

9



--------------------------------------------------------------------------------



 



  A.   Seller shall not discontinue any Product(s) without written agreement
from Buyer. Buyer will work in good faith with Seller to accept reasonable
requests.     B.   Seller shall provide Buyer (3) months advance warning of
changes that will result in changes to Buyer’s cost, part numbers, or production
processes. Changes that have a negative impact on the Buyer’s total installed
cost may only be implemented with prior written agreement from Buyer.     C.  
When Seller introduces proprietary Products intended to replace those Product(s)
already purchased by Buyer, those Products will be priced to have a total
installed cost equal to or lower than the Products they replace. As replacement
Products are introduced, all price reductions, freight terms, and rebates
described in this Agreement will apply to the replacement Products on the dates
set forth in this Agreement.     D.   When Seller seeks to introduce new
Products to Buyer that are not replacement Products, Buyer and Seller will
negotiate in good faith to implement a competitive price. As new Products are
introduced, all price reductions, freight terms, and rebates described in this
Agreement will apply to the new Products on the dates specified in this
Agreement.

15.   PRODUCT REGULATORY COMPLIANCE

  A.   Components or systems purchased from Seller that have specific government
regulatory performance requirements will require Seller to provide evidence of
compliance satisfactory to Buyer and the applicable governmental regulatory
authority, in the form of a test report and/or engineering analysis, validating
conformance to those specific requirements.     B.   Seller must provide the
same evidence of compliance whenever a change is made to a particular component
or system that affects the performance of that component or system to a specific
government regulatory performance requirement.     C.   Seller must provide an
annual “Letter of Conformance” per the compliance standard operating procedure
F-2 as outlined at http://wwwnio.navistar.com/r&q/compliance/soi f-2.doc.

16.   PRICING, QUANTITY, REBATE AND FREIGHT DISPUTES

  A.   All pricing, quantity, and freight debits, and rebate disputes between
Buyer and Seller that Seller wishes to contest must be communicated in writing
by Seller to the Buyer within six (six) months of the date of dispute. For
quantity disputes, Seller must provide a copy of the relevant proof of delivery
(“POD”) that is stamped with the Buyer’s receipt number, and the bill of lading
(“BOL”) number.     B.   Seller must provide sixty (60) days written notice to
Buyer of any intention to stop shipment of Products as a result of a dispute set
forth above. Seller shall present its dispute to the Mediation Board at least
sixty (60) days prior to proposed end of shipment date to allow for adequate
response from Buyer.

10



--------------------------------------------------------------------------------



 



17.   INSPECTION OF PRODUCTS       All Products shall be received subject to
Buyer’s inspection and/or rejection. Defective Products or Products not in
accordance with Buyer’s specifications will be held for Seller’s instructions
and at Seller’s risk, and, if Seller so directs, will be returned at Seller’s
expense. Payment for Products prior to inspection shall not constitute an
acceptance thereof. Returned Products will be deducted from total shipments.

SELLER PERFORMANCE

18.   PERFORMANCE ACHIEVEMENT       When seller is design responsible, seller is
required to meet all cost, delivery, quality and technology requirements, and
documentation thereof, as specified in this Agreement. Buyer’s plants, Parts
Distribution Centers or Supply Manager will communicate non-conformances
directly to Seller with requests for corrective actions. These corrective
actions must be performed in a timely manner and the issues corrected to the
reporting location’s satisfaction. All non-conformance will be subject to the
minimum charges as detailed in Appendix C – NON-CONFORMANCE CHARGE SCHEDULE.
Charges are negotiable between buyer and seller. The provisions of this
paragraph are not intended to limit in any way any other rights and remedies
Buyer may have against Seller pursuant to this Agreement, under law or equity or
otherwise. Seller maintains the right to dispute occurrences and buyer agrees
that negotiations will take place in good faith.   19.   KEEP COMPETITIVE
AGREEMENT       Buyer and Seller recognize that continuing to be competitive in
price, delivery, quality, and technology is essential for this Agreement. If
buyer reasonably demonstrates to Seller that any aggregate sample of product
including [*] is not a competitive value in price, delivery, technology or
quality with other equivalent products of equivalent value, production, usage or
availability in the world, then Seller agrees to provide an action plan and
timetable within ninety (90) days of such demonstration to cure the deficiency
to Buyers satisfaction. If the plan fails to cure the deficiency within the
agreed upon timetable, then Buyer may at its option withdraw the non-competitive
Product(s) from this Agreement and serve notice to terminate the obligations of
the parties under this Agreement with respect thereto, effective upon the date
specified by Buyer in such notice. Buyer agrees that prior to exercising its
option, it will consider, in good faith, any proposal by Seller to correct the
deficiency. Buyer recognizes that within the Seller’s current product list there
is a normal distribution of products and profitability, Buyer agrees to maintain
the current product list with the Seller for the duration of this agreement.  
20.   SUPPLY FAILURE       In the event of a partial failure of Seller’s sources
of supply for the Products purchased, Seller will allocate to customers based on
their level of purchases.

 

    * Confidential Treatment Requested by Core Molding Technologies, Inc.

11



--------------------------------------------------------------------------------



 



21.   LATE DELIVERY CHARGES       If Buyer determines that Seller’s deliveries
are so far behind a given schedule, provided their have been no changes in
schedule for EDI during the past 10 working days, that Buyer requests express
shipments, Seller will pay the express charges. If Seller’s deliveries are so
far behind a given schedule that the Buyer is compelled to use material not
according to Buyer’s specification, or at a higher cost, the Seller will pay
additional costs, expenses, losses, or damages Buyer sustains. If buyer’s
schedules exceed tool capacity originally quoted, buyer will pay additional
costs required for express shipment. The provisions of this paragraph are not
intended to limit in any way any other rights and remedies Buyer may have
against Seller pursuant to this Agreement, under law or equity or otherwise.  
22.   ASSURANCE OF PERFORMANCE       If Buyer reasonably deems itself insecure
with respect to Seller’s ongoing performance, due to Seller’s financial
capacity, Buyer may demand that Seller provide assurance of future performance
to Buyer within five (5) days of the demand. This assurance may be in any
security acceptable to Buyer, including but not limited to, collateral
consisting of cash, letter(s) of credit, surety bond, parent guaranty, or lender
releases. This security shall be in an amount satisfactory to Buyer and shall
also be sufficient to offset costs and expenses incurred or reasonably expected
to be incurred by Buyer in securing for itself completion of the project or
other performance due from Seller. Buyer reserves its right to any other
remedies allowed in law or equity. Failure to provide the requested performance
assurance within the stated period shall constitute a default of this Agreement,
and Buyer shall be free to cancel this Agreement in its discretion immediately
upon expiration of the time specified for delivery of the requested performance
assurance.   23.   REIMBURSEMENT FOR NON-PERFORMANCE BY SELLER

  A.   Seller acknowledges that Buyer requires on-time delivery in order to
operate its plants and parts distribution centers. The parties further
acknowledge that the precise amount of Losses (as defined in Article 44A —
INDEMNIFICATION) which Buyer would sustain in the event Seller were to fail to
make timely or conforming deliveries of Products would be difficult to
determine. Therefore, the parties agree that Seller shall be responsible for any
and all actual, losses resulting from Seller’s failure to make timely or
conforming deliveries of Products, including, but not limited to, [*] as
detailed in Appendix C – NON-CONFORMANCE CHARGE SCHEDULE. Seller will advise
Buyer immediately in writing of any apparent imminent problem, and the parties
will each use their best efforts to avoid any actual assembly line downtime. In
addition, Seller shall not be responsible for assembly line downtime charges for
delinquent delivery resulting from schedule changes by Buyer or Buyer’s
unforeseen manufacturing difficulties or insufficient packaging. With respect to
Service Parts, buyer shall be responsible for any emergency premium expenses for
“truck down” orders.

      ______________       * Confidential Treatment Requested by Core Molding
Technologies, Inc.

12



--------------------------------------------------------------------------------



 



  B.   Seller shall promptly notify Buyer in writing of any anticipated labor
dispute or labor shortage or any other labor performance interruption, and
Seller shall arrange for advance deliveries or warehousing, at Buyer’s option
and at locations acceptable to Buyer, of a mutually agreeable supply of
Products. Seller agrees to provide Buyer with its plan to continue production
and support Buyer with Product in the event of a labor dispute, shortage,
interruption, or contract expiration ninety (90) days before such event. Seller
also agrees to keep Buyer informed of the status of negotiations toward renewal
of any union contract or agreement.     C.   Buyer and Seller agree to the
delivery performance targets, and the associated performance charges, for
shipments to Buyer’s Parts Distribution Centers (PDC’s), contract packagers,
and/or freight forwarders.

24.   WARRANTY       Seller agrees to warrant its Product(s) against defects in
design if responsible, materials, or workmanship, or any combination of these.
The seller’s responsibility includes failures that are the result of the
Seller’s manufacturing process decisions. This warranty is subject to the terms
and conditions published in Buyer’s CTS-1100 Warranty Manual
(http://service.navistar.com/WarrantyPolicyManual/CTS1100.pdf) in effect at the
time the Seller’s Product(s), begin production, subject to Article 25 –
REIMBURSEMENT FOR WARRANTY CLAIMS, which follows.   25.   REIMBURSEMENT FOR
WARRANTY CLAIMS

  A.   Subject to the terms in Article 24 — WARRANTY above, Seller shall
reimburse Buyer for warranty claim costs determined by Buyer to be the result of
a defect in the Seller’s material, design if responsible, and/or workmanship as
follows:

  i.   Material costs at the Seller’s selling price (Seller to Buyer’s Service
Parts Organization); plus     ii.   Buyer’s Handling Allowance (Buyer to Dealer)
in effect at the time of failure (currently, dealer net price times [*] percent
( [*] %)); plus     iii.   Dealer’s approved labor rate at the time of failure
times the appropriate Standard Repair Time as published in Buyer’s current
CTS-1200 and current S-00025 Warranty Time Schedule Manual or mutually agreed to
time if no SRT is published; plus     iv.   Freight charges associated with the
delivery of replacement parts; plus     v.   Freight and processing cost
incurred by Buyer due to Seller’s requirement to have failed material returned;
plus     vi.   Charges associated with the purchase of parts outside of Buyer’s
distribution system, and/or repairs made by subcontractors; plus     vii.   Cost
of repairs of any damage to other components caused by Seller’s defective parts.

  B.   In the event that a Product fails due to materials and/or workmanship at
an extraordinary rate and results in Buyer issuing an Authorized Field Change or
a Safety Recall, Seller will reimburse Buyer for reasonable expenses associated
with administering the Authorized Field Change or Safety Recall in addition to
the

 

    * Confidential Treatment Requested by Core Molding Technologies, Inc.

13



--------------------------------------------------------------------------------



 



      reimbursement as specified in Article 25-A-iii – REIMBURSEMENT FOR
WARRANTY CLAIMS above.     C.   If Buyer agrees to reimburse a Customer for
product failures beyond the warranty period or terms in order to show good will
and maintain customer satisfaction, Seller agrees to negotiate in good faith
with Buyer regarding reimbursement for these expenses to Buyer on a case-by-case
basis.     D.   Seller will issue credit within six (6) months from the date of
dispute of the time that the claim is presented by the Buyer. If Seller fails to
do so the Buyer has the right to debit the Seller’s account.     E.   If the
Seller disputes its responsibility for a claim it must do so in writing within
sixty (60) days of notice of such claim and provide details to support such
denial.

26.   FINANCIAL VIABILITY       Buyer will not award any new or additional
business to Seller without evidence of the Seller’s financial viability,
including, without limitation, being provided with it most current audited
financial statements. All publicly available financial information will be
promptly provided to the Buyer upon request. If Seller becomes a privately held
company reasonable access will be given.   27.   AUDIT RIGHTS       Buyer will
have no audit rights beyond information already publicly available as long as
company remains a publicly traded company. If Seller becomes a privately held
company reasonable access will be given.   28.   NAFTA DOCUMENTATION      
Seller will provide to Buyer annually, by the specified due date, an accurate
and complete North American Free Trade Agreement (“NAFTA”) Certificate of Origin
for those parts that qualify for NAFTA and an accurate and complete Country of
Origin Affidavit for all parts. The NAFTA Certificate of Origin must be
completed in accordance with regulations published by the U.S. Department of the
Treasury in 19 C.F.R. Sec. 181.11 et seq. and any amendments thereto, and in
accordance with Buyer’s NAFTA Policy included in the Customs Invoicing
Instructions (International document PR-38) available on the Buyer’s supplier
website http://www.internationalsupplier.com/. [*]   29.   SUPPLIER DIVERSITY
PROGRAM       Seller agrees to utilize “Small Disadvantaged-Owned Business
Concerns, Minority-Owned Business Concerns, Women-Owned Business Concerns,
Veteran-Owned Business Concerns, Service Disabled-Owned Business Concerns, and
Hubzone-Located

 

    * Confidential Treatment Requested by Core Molding Technologies, Inc.

14



--------------------------------------------------------------------------------



 



    Business Concerns” as required by Federal Laws 97-507, 99-661, and 103-355.
Buyer’s policy states that all suppliers receiving contracts from Buyer in
excess of five-hundred thousand dollars ($500,000), except small business
concerns defined above, will set a 5% minimum spending goal to further
subcontract with Small Disadvantaged-Owned Business Concerns; will set a 5%
minimum spending goal to further subcontract with Minority-Owned Business
Concerns; will set a 5% minimum spending goal to further subcontract with
Women-Owned Business Concerns; and will set a 3% minimum spending goal to
further subcontract with Veteran-Owned Business Concerns, Service Disabled-Owned
Business Concerns, and Hubzone-Located Business Concerns commensurate with the
Seller’s sales to the Buyer. The Seller further agrees to submit an annual
written plan to Buyer by August 31st outlining how the above stated goals will
be achieved. Reference is hereby made to the Supplier Diversity section of
Buyer’s supplier website for goal details at
http://www.internationalsupplier.com/.   30.   VALUE SELLING       Buyer has a
Brand Promise which is “INTERNATIONAL listens, understands, and delivers the
best ways to move our Customers ahead. On the road and in their business.”
Seller is required to provide a value statement to the Buyer upon request. The
value statement should describe the value to the Buyer’s Customers that the
Seller’s Product provides over their competitor’s product.

ENGINEERING/TECHNICAL SUPPORT

31.   GENERAL       Seller will provide at no additional cost to Buyer such
design and design qualification assistance, manufacturing assistance, technical
and field support as required by Buyer and compensation will be negotiated in
good faith for substantive resources.   32.   ENGINEERING SPECIFICATION AND
PRODUCT COMPLIANCE

  A.   TRUCK GENERAL REQUIREMENTS. Seller must do the following:

  i.   Meet requirements as defined in Statements of Work (“SOW”), Specification
Transmittals, prints, models, and math data.

  B.   TRUCK ENGINEERED SYSTEMS AND COMPONENTS. Seller must do the following:

  i.   Meet requirements as defined in Statements of Work (SOW), Specification
Transmittals, prints, models and math data.     ii.   Provide on-site supplier
engineers during the Product Development Process if requested by Buyer’s
engineers.     iii.   Have production intent prototype parts development
capability.     iv.   Have the capability of and use electronic data exchange
for engineering and CAD data throughout the life of the development program and
for production maintenance.     v.   Use quality tools where warranted in the
development of Buyer components, such as, but not limited to, FEA (Finite
Element Analysis), DVP&R’s (Design Verification Plans and Reports), DFMEA
(Design Failure Mode and Effects Analysis), PFMEA (Process Failure Mode and
Effects Analysis), and must provide

15



--------------------------------------------------------------------------------



 



      raw data, test reports, and detailed FMVSS Compliance reports for all
tests as needed.

33   TRUCK ENGINEERING CAD/CAM SUPPLIER DESIGN DATA REQUIREMENTS       Buyer
requires that Seller adhere to acceptable levels of CAD/CAM data as outlined in
Buyer document TEM-PR-7.03 and is deemed part of this Agreement.   34.  
ELECTRONIC DATA INTERCHANGE (EDI) TRANSACTION REQUIREMENTS

  A.   Buyer requires that all EDI transactions with trading partners will be
communicated utilizing ANSI X 12 standards and AIAG implementation guidelines.
The following table summarizes the transaction requirements for Buyer’s Truck,
Engine and Service Parts business units. Please be reminded that as business
needs and conditions change, this set of required transactions will be modified
accordingly.

                  EDI                 TRANSACTION   PURPOSE   TRUCK   ENGINE  
SERVICE PARTS
830
  Materials Release   All Suppliers   All Suppliers   All Suppliers *          
        862   Shipment
Authorization   Selected
Suppliers   Selected
Suppliers   Selected
Suppliers                   866   Sequenced
Components   Selected
Suppliers                           856   Shipment
Notification   All Suppliers   All Suppliers   All Suppliers                  
824   Applications
Advice   All Suppliers   All Suppliers   All Suppliers                   861  
Receiving Advice   All Suppliers                           846   Inventory
Advice       All Suppliers                       864   Text Messages   Selected
Suppliers                           997   Functional
Acknowledgment   ALL SUPPLIERS   All Suppliers   All Suppliers                  
850   Purchase Order   Selected
Suppliers   Selected
Suppliers   All Suppliers                   860   Purchase Order
Change   Selected
Suppliers   Selected
Suppliers   All Suppliers                   810   Invoice   Selected
Suppliers       Selected
Suppliers                   820   Remittance Advice   Selected
Suppliers   Selected
Suppliers   Selected
Suppliers

 

*   For Service Parts, the 830 is a planning document only, to be used solely
for forecasting, not shipping, purposes.

  B.   Buyer and its suppliers share the challenges of continuously rising
Customer expectations and an increased demand for speed and agility in all
business processes. In recognition of these challenges, the following
requirements have been developed to streamline EDI activities while delivering
the highest standards of process quality and

16



--------------------------------------------------------------------------------



 



      business flexibility. For purposes of clarity, these requirements have
been grouped into three categories: Implementation, Production and General.
Seller must:


  i.   Implementation.

  a.   Implement all Buyer required transactions for all plants in the
applicable Buyer business unit within thirty (30) days of first contact by Buyer
or its designated enabling service.     b.   Eliminate testing for location
changes, where the supplier is currently doing that transaction with Buyer.    
c.   Implement location changes for all current transactions within seventy-two
(72) hours of first contact by Buyer.

  ii.   Production.

  a.   Trade all required transactions in a “productionized” flow that
eliminates all manual intervention by Buyer in the underlying business
processes.     b.   Access mailboxes minimum daily to retrieve 830, 846, 862,
850 and 860 transactions, and at 45-minute intervals to retrieve 824
transactions.     c.   Send 997 transactions to acknowledge all transactions
received from Buyer.     d.   Review all 997 transactions received from Buyer to
timely identify and correct errors related to the 856 transaction at the
translation level.     e.   Comply with all requirements pertaining to the
‘receiving suite’ of transactions, which include timely transmission of accurate
856 transactions and timely processing / acknowledging 824 transactions.     f.
  Communicate any systems downtime affecting 856 transmission to the appropriate
Buyer’s EDI Coordinator.

  iii.   General.

      Provide current EDI contact information to Buyer at
mailto:edi.hotline@nav-international.com.

  C.   Due to Buyer’s high level of EDI to application integration, any manual
processing introduces excess cost, time, complexity and opportunity for error.
As a result, Buyer reserves the right to impose charges for non-compliance to
EDI requirements, as follows:

  i.   [*]     ii.   [*]

  D.   Buyer agrees that charges associated with non-compliance to items in
Item 34 shall be waived until such time that a given Buyers location is
compliant.

35.   INFORMATION TECHNOLOGY

  A.   Seller attests to information technology capability that enables them to
electronically access Buyer via the International Supplier Network (“ISN”)
website: http://www.internationalsupplier.com/.

 

    * Confidential Treatment Requested by Core Molding Technologies, Inc.

17



--------------------------------------------------------------------------------



 



  B.   Seller agrees to participate in any and all systems made available via
ISN within sixty (60) days of notice of availability. This includes but is not
limited to current systems such as eSPEC, (electronic RFQ) and COMPASS, or
planned systems such as eQuote (electronic quote), collaborative design tools,
supplier profile, etc.

36.   QUALITY REGISTRATION       All suppliers to Buyer are required to be
registered to QS-9000 Quality Systems Requirements and as modified from time to
time. Buyer will also accept ISO 9000:2000 or TS-16949 registration as long as
the Seller can also fulfill all AIAG PPAP (Production Part Approval Process)
documentation and approval requirements. Seller must maintain its certification
with an accredited registrar and must furnish copies of registration
certificates to the Buyer’s Supply Manager upon request.

LEGAL/REGULATORY

37.   COMPLIANCE WITH LAWS AND REGULATIONS       Seller agrees that all
materials, supplies, articles, or equipment to be manufactured or furnished
hereunder will be produced in compliance with all applicable laws including, but
not limited to, the Fair Labor Standards Act. If this Agreement exceeds $10,000
and is otherwise subject to the Walsh-Healey Public Contracts Act, Seller also
agrees that all materials, supplies, articles, or equipment to be manufactured
or furnished hereunder will be produced in compliance with that act.   38.  
NON-COMPLIANCE CHARGES       Any instance of Seller’s exception to or
non-compliance with any of the requirements set forth in this Agreement will
result in a standard charge back per occurrence. See Appendix C —
NON-CONFORMANCE CHARGE SCHEDULE for specific non-compliance charges.   39.  
MATERIAL SAFETY DATA SHEETS (MSDS)/SUBSTANCE RESTRICTIONS

  A.   Seller shall properly classify, describe, package, mark, label and
provide Material Safety Data Sheets (“MSDS”) for approval by Buyer prior to the
initial shipment of all Products, provide a new MSDS each time there are any
changes to the Product that affect the MSDS, and provide an updated MSDS every
three years commencing with the effective date of this Agreement. Seller will
defend, indemnify and hold harmless Buyer from any claims, penalties, or damages
incurred by Buyer as a result of any Product received from Seller not in
agreement with the current MSDS provided to Buyer.     B.   Seller is expected
to eliminate lead (“Pb”) unless required by Buyer’s specification, mercury
(“Hg”), cadmium (“Cd”) and hexa-valent chromium (“Cr VI”) from its Products.
Seller will provide written notification of its action plans to Buyer to
eliminate these four heavy metals from its Products within six (6) months of the
signing of this Agreement.

18



--------------------------------------------------------------------------------



 



  C.   If the Seller’s parts are subsequently incorporated into Buyer’s
Customers’ products, and if these Customers have specific material and/or
substance reporting and management requirements, Buyer will cascade these
requirements down to Seller and expects Seller to further cascade the
requirements down to its sub-tier suppliers. Seller has to achieve the specific
material and/or substance reporting and management requirements as part of the
Production Part Approval Process (PPAP). Any changes in the use of substances or
concentrations of the substances as a result of engineering changes requires
pre-approval from Buyer and may require re-approval of the PPAP process.

40.   NON-DISCRIMINATION       If this Agreement is subject to Executive Order
11246 pertaining to non-discrimination and non-segregation, Seller certifies
that it (1) is in compliance with Sec. 202 of Executive Order 11246, as amended
by Executive Order 11375, and subsequent Executive Orders and the Rules and
Regulations set forth by the Secretary of Labor in effect as of the date of this
order; (2) does not and will not provide or maintain at any of its
establishments, nor permit its employees to perform their services at any
location under its control where there are maintained segregated facilities; and
(3) agrees that a breach of this Certification violates the Equal Employment
clause of Executive Order 11246. “Segregated Facilities” means facilities which
are in fact segregated on a basis of race, color, creed, religion or national
origin. Seller agrees to (1) obtain an identical certification from proposed
subcontractors prior to the award of subcontracts exceeding $10,000 which are
not exempt from the provisions of the Equal Opportunity clause, and (2) maintain
such certifications in its files. The charge for making a false representation
is prescribed under 18 U.S.C. 1001 and any such false representation shall be a
material breach of this Agreement.   41.   VETERANS’ READJUSTMENT ASSISTANCE ACT
      Seller agrees to comply with Section 503 of the Rehabilitation Act, the
Vietnam Era Veterans’ Readjustment Assistance Act (38 U.S.C. 4212) and
implementing regulations set forth by the Secretary of Labor as are applicable.
  42.   MECHANIC’S LIEN       Buyer reserves the right to make payments directly
to subcontractors, agents and other entities whose efforts have been obtained by
Seller in the fulfillment of this Agreement if Seller becomes unable for any
reason to timely compensate them or to meet its debt obligations. In addition,
Buyer reserves the right to make payments directly to bankruptcy courts,
trustees in bankruptcy or receivers, as it deems necessary. Any amounts paid by
Buyer to the entities or persons listed in this paragraph other then Seller plus
legal expenses incurred will be subtracted from any amounts owed to Seller under
this Agreement. If Buyer makes direct payments to subcontractors or others as
set out in this Article, Seller waives any right to further recompenses from
Buyer for the work completed by these entities. Buyer reserves its right to any
other remedies allowed in law or equity.   43.   GOVERNMENTAL REQUIREMENTS

19



--------------------------------------------------------------------------------



 



    Seller agrees to comply with all applicable statutes, regulations, laws and
other Government requirements, including but not limited to, 48 C.F.R.
Sections 52.219-8 (Utilization of Small Business Concerns), 52.222-26 (Equal
Employment Opportunity), 52.222-35 (Equal Opportunity for Special Disabled
Veterans, Veterans of the Vietnam Era, and Other Eligible Veterans), 52.222-36
(Affirmative Action for Workers with Disabilities), 52.222-39 (Notification of
Employee Rights Concerning Payment of Union Dues or Fees), 52.222-41 (Service
Contract Act of 1965) and 52.247-64 (Preference for Privately Owned U.S.- Flag
Commercial Vessels). The term “Contractor” and similar terms used in such FAR
provisions shall be construed to mean Seller for the purposes of this Agreement.
  44.   INDEMNIFICATION

  A.   Indemnification by Seller. Seller agrees to protect, defend, hold
harmless and indemnify Buyer, its officers, directors, dealers, employees,
agents and affiliates, against all claims, actions, suits, proceedings, demands
(collectively, “Claims”), including all liabilities, losses, costs, expenses
(including all legal costs and expenses) and all judgments, settlements and
judicially or administratively imposed damages (including all consequential
damages) (collectively with Claims, “Losses”), resulting from or arising or
related to:

  i.   Any breach or violation of Seller’s representations, covenants or
agreements under this Agreement;     ii.   Any alleged negligence, gross
negligence, recklessness, willful misconduct or fraud on the part of Seller
and/or its Affiliates or any employee, subcontractor or agent of theirs related
to this Agreement, or;     ii.   Any property damage or personal injury,
including death, attributed to, in whole or in part, a defect where design
responsible, materials, or workmanship of Seller’s Products or occurring in
connection with the manufacture of such Seller’s Products.

  B.   Indemnification by Buyer. Buyer agrees to protect, defend, hold harmless
and indemnify Seller, its officers, directors, dealers, employees, agents and
affiliates, against all claims, actions, suits, proceedings, demands
(collectively, “Claims”), including all liabilities, losses, costs, expenses
(including all legal costs and expenses) and all judgments, settlements and
judicially or administratively imposed damages (including all consequential
damages) (collectively with Claims, “Losses”), resulting from or arising or
related to:

  i.   Any breach or violation of Buyer’s representations, covenants or
agreements under this Agreement;     ii.   Any alleged negligence, gross
negligence, recklessness, willful misconduct or fraud on the part of Buyer
and/or its Affiliates or any employee, subcontractor or agent of theirs related
to this Agreement, or;     iii.   Any property damage or personal injury,
including death, attributed to, in whole or in part, Buyer’s negligent
installation or use, or both, of Seller’s Products.

  C.   Intellectual Property Indemnity. Seller agrees to defend, at its sole
expense, any Claim against Buyer, Buyer’s Customers, or either of their
officers, directors, employees, agents and affiliates based on an assertion or
Claim that any Product furnished by

20



--------------------------------------------------------------------------------



 



      Seller to Buyer hereunder or the use or sale by Buyer or its Customers in
the manner contemplated by this Agreement infringes any patent or copyright or
other intellectual property right or is a wrongful use of third-party trade
secret or proprietary information, and further agrees to indemnify and hold
Buyer harmless from any Losses, including attorneys’ fees, settlements
associated with said Claim, or any Losses, including attorneys’ fees or costs,
finally awarded in any such Claim. If the use or sale of any Product furnished
pursuant to this Agreement is enjoined as a result of such Claim, Seller, at its
option and at no expense to Buyer, shall obtain for Buyer and its Customers the
right to use and sell the Product(s) or shall substitute an equivalent
product(s) acceptable to Buyer and extend this indemnity thereto. This indemnity
does not extend to any Claim based on any infringement of any patent by the
combination of Product(s) furnished by Seller with other components added
thereto by Buyer, except when the Product(s) is a material part of the invention
of an asserted patent and the components furnished by Buyer to complete the
claimed combination, such as an engine, sensor, or vehicle frame are not novel
within the meaning of the patent or are specified or approved by Seller. This
indemnity does not extend to any infringement or alleged infringement arising
solely out of Seller’s compliance with Buyer-required specifications, designs,
or instructions that (i) are created solely by Buyer and (ii) are thereafter
furnished to Seller in writing.     D.   Collaborative Efforts. In the event
that a Claim should be made based upon a design defect and the design was a
collaborative effort, Seller and Buyer shall cooperate fully in the defense of
this matter, sharing in all Losses related to such Claim, provided each party
will contribute to the aggregate Losses arising from such Claim in a proportion
reflecting to the relative and comparative responsibilities of the parties for
such Losses, as well as any other relevant equitable considerations.     E.  
Notice of Indemnification. No Claim shall be valid unless notice of the matter
which may give rise to such Claim is given in writing by the indemnitee (the
“Indemnitee”) to the persons against whom indemnification may be sought
(“Indemnitor”) as soon as reasonably practicable after such Indemnitee becomes
aware of such Claim. Failure of the Indemnitee to notify the Indemnitor within
such notice period shall not relieve Indemnitor of any liability hereunder,
except to the extent the Indemnitor reasonably demonstrates that the defense of
such third party claim is materially prejudiced by such failure. Such notice
shall state that the Indemnitor is required to indemnify the Indemnitee for a
Loss and shall specify the amount of Loss, if available, and relevant details
thereof. The Indemnitor shall notify Indemnitee within a reasonable time from
such notice of its intention to assume the defense of any such claim, which
consent shall not be unreasonably withheld or delayed.

45.   LIABILITY INSURANCE       During the Initial Term (and Renewal Terms, if
any) of this Agreement, Seller shall maintain at its own expense Comprehensive
General Liability Insurance with coverage of no less than US$ 5,000,000 per
occurrence and US$ 5,000,000 general aggregate for death, bodily injury, and
property damage. Buyer retains the right to obtain an increase in the above
stated insurance limits at any time.       Seller’s liability under this
Agreement shall be limited by the amount of such insurance coverage and such
insurance shall be primary and not contributory as to other

21



--------------------------------------------------------------------------------



 



    insurance Seller may have in effect. The above-required policy shall be
written on an “occurrence” basis unless the policy is available only on a
“claims made” basis, in which case such “claims made” insurance coverage shall
be maintained in effect for a period of one (1) year after the termination of
this Agreement. Such policy shall be maintained with an insurer authorized to
issue policies in the United States, which insurer shall be satisfactory to
Buyer, and shall name Buyer as an additional insured. Such policy shall provide
that thirty (30) days written notice shall be given to Buyer prior to
cancellation or material changes to the policy. Any such change, modification or
cancellation shall not affect Seller’s obligation to maintain the insurance
coverage set forth above.       As of its execution of this Agreement, Seller
shall provide Buyer with a certificate of insurance evidencing such coverage.
Failure to provide such certificate of insurance shall void this Agreement, at
Buyer’s sole option.   46.   REMOVAL OF IDENTITY OF BUYER       At its own
expense Seller agrees to destroy or remove to the Buyer’s complete satisfaction
Buyer’s corporate name, addresses, trademarks, patent numbers, and all other
references to Buyer from all Products rejected or canceled by Buyer, or
purchased or produced by Seller in excess of quantities specified by Buyer,
whether such Products are completed or partially completed, delivered, tendered
for delivery, or undelivered, prior to disposition of such Products to parties
other than Buyer, or to destroy such Products. Seller acknowledges that any sale
of Products bearing the Buyer’s trade name and/or trademarks to any person or
entity other than Buyer is an infringement of the Buyer’s proprietary rights in
its trade name and/or trademarks and is an attempt by Seller to “pass off”
products of others as the products of Buyer. Without first obtaining the written
consent of Buyer, Seller agrees that it shall not in any manner make known the
fact that Seller has furnished, or contracted to furnish, Buyer the Products
covered by this Agreement, or use the name of Buyer or any of its trademarks or
trade names in Seller’s advertising or other promotional material.   47.   NEW
BUSINESS       Buyer recognizes a strategic relationship with the Seller. As
such, the Seller will be invited to quote on future programs if the Seller has
demonstrated capability in the desired manufacturing process and meets the
Buyers overall supplier performance requirements. Provided Seller has
demonstrated the preceding requirements, Buyer will offer Seller an opportunity
to become competitive and secure future business.   48.   CONFIDENTIAL
INFORMATION / INTELLECTUAL PROPERTY

  A.   During the term of this Agreement, each party hereto may disclose to the
other certain confidential information relating to the manufacturing, sale,
marketing, development or distribution of the Product(s), the application of the
Product(s) by Buyer, processes, trade secrets and business and financial
information and marketing plans of either party as well as confidential
information (which may be in electronic form, as well) resulting from the
performance of this Agreement, including, without limitation, purchase orders,
sales projections, customer lists, designs under development, intellectual
property and know-how. Any such information that is marked or otherwise

22



--------------------------------------------------------------------------------



 



      clearly identified at the time of disclosure as “confidential” or
“proprietary” or any information which a person would reasonably deem to be
confidential information of the parties under the circumstances shall be
considered as “Confidential Information” for purposes of this Agreement,
provided that, if the information is disclosed orally, a writing identified as
“confidential” or “proprietary” and summarizing the Confidential Information
will be provided within thirty (30) days after disclosure. During the term of
this Agreement and for a period of five (5) years after the expiration or
termination of this Agreement, the receiving party will use its best efforts to
prevent the disclosure of such Confidential Information to third parties and
will not use such Confidential Information for any purpose other than to
effectuate the provisions of this Agreement. “Best efforts” with respect to any
Confidential Information means at least that degree of care normally used by the
receiving party to prevent disclosure to others of its own confidential
information of similar importance, but in no case less than a reasonable degree
of care. Notwithstanding the foregoing, Seller and Buyer agree that Confidential
Information shall not include any information which: (a) is or becomes publicly
known through no wrongful act on the receiving party’s part; or (b) is, at the
time of disclosure under this Agreement, already known to the receiving party
without restriction on disclosure; or (c) is, or subsequently becomes,
rightfully and without breach of this Agreement, in the receiving party’s
possession without any obligation restricting disclosure; or (d) is
independently developed by the receiving party without reference to or use of
the Confidential Information; or (e) is disclosed pursuant to an order of any
governmental or judicial authority, after prior notice to the disclosing party
respecting such order, and affording the disclosing party reasonable cooperation
respecting any objections by the disclosing party to the request for disclosure,
including a reasonable opportunity for the disclosing party to obtain a
protective order in respect to the Confidential Information at the expense of
the disclosing party.     B.   Upon request of the disclosing party at any time,
the recipient agrees to return to the disclosing party or destroy all materials
in its possession or control which contain Confidential Information of the
disclosing party, including, without limitation, documents, drawings, CAD
drawings, computer media, models, prototypes, sketches, designs, and lists
furnished by the disclosing party or accessed by the recipient, including copies
thereof made by the recipient, and to delete from its computers any software,
data files, or CAD files containing Confidential Information furnished by the
disclosing party. If materials are destroyed, an officer of the recipient shall
identify such materials to the disclosing party and certify that their
destruction has been completed. Notwithstanding the foregoing, each party shall
be entitled to maintain one archival copy of the Confidential Information within
its Law Department or at the office of its General Counsel, such archival copy
to be used solely in connection with resolving claims or disputes between the
parties relating to this Agreement.     D.   Seller agrees that all drawings,
graphics, technical analyses, models, prototypes, writings, computer programs,
algorithms, and other materials developed for buyer under this Agreement are
considered to be works for hire and shall become and remain the property of
Buyer. All drawings created under this Agreement shall be marked “International®
Confidential” or “International® Proprietary” or words to that effect. At the
request of Buyer, Seller shall execute or cause its employees, contractors or
subcontractors to execute, any and all documents which International may deem
necessary to assign to International or a subsidiary thereof, Buyer’s successors
or assigns, the sole and exclusive right to such designs, model, and other

23



--------------------------------------------------------------------------------



 



      materials, as well as to industrial design registrations, design patents
and copyrights related thereto.     E.   This Article 48 – CONFIDENTIAL
INFORMATION / INTELLECTUAL PROPERTY, shall survive the termination or expiration
of this Agreement.

49.   TERMINATION

  A.   Termination by Buyer: At any time during the Initial Term (or any Renewal
Term) of this Agreement should Seller default in performing any of its material
obligations hereunder, the Buyer may give written notice of default giving the
full details thereof. If Seller fails within ninety (90) days of the receipt of
written notice of default to cure the default, then Buyer shall have the right
to terminate this Agreement with regard to the particular Product materially
affected by the default, or if the default materially affects all Products,
Buyer shall have the right to terminate this Agreement in its entirety. The
Buyer shall give Seller ninety (90) days written notice from the determination
of the failure to cure the default, whereupon the termination shall be
effective.     B.   Termination by Seller: At any time during the Initial Term
(or any Renewal Term) of this Agreement should Buyer default in performing any
of its material obligations hereunder, the Seller may give written notice of
default giving the full details thereof. If Buyer fails within ninety (90) days
of the receipt of written notice of default to cure the default, then Seller
shall have the right to terminate this Agreement with regard to the particular
Product materially affected by the default, or if the default materially affects
all Products, Seller shall have the right to terminate this Agreement in its
entirety. The Seller shall give Buyer ninety (90) days written notice from the
determination of the failure to cure the default, whereupon the termination
shall be effective.     C.   Rights and Obligations of Parties. Except as
otherwise provided for herein, the termination of this Agreement for any reason
shall be without prejudice to (without acting as a limitation):

  i.   Either party’s obligations of confidentiality provided for in Article 48
– CONFIDENTIAL INFORMATION / INTELLECTUAL PROPERTY;     ii.   Either party’s
right to receive all payments (including any amounts provided for in Article 5 —
PRICING hereof) accrued hereunder prior to the date of such termination; and    
iii.   Any other remedies which either party may then or thereafter have
hereunder or under law, equity or otherwise.

  B.   Survival. Any termination or expiration of all or part of this Agreement
shall not relieve either party of obligations incurred pursuant to and during
the Initial Term (or any Renewal Term) prior to such termination or expiration
of this Agreement, including but not limited to the warranty provisions set
forth in Article 24 — WARRANTY hereof, the Indemnification provisions of Article
44 — INDEMNIFICATION hereof, and the Confidential Information provisions set
forth in Article 48 — CONFIDENTIAL INFORMATION / INTELLECTUAL PROPERTY hereof.
Articles 23A – REIMBURSEMENT FOR NON-PERFORMANCE BY SELLER, 24 — WARRANTY, 25 –
REIMBURSEMENT FOR WARRANTY CLAIMS, 38 – NON-COMPLIANCE PENALTIES, 44 —
INDEMNIFICATION, 46

24



--------------------------------------------------------------------------------



 



      – REMOVAL OF IDENTITY OF BUYER, 48 – CONFIDENTIAL INFORMATION /
INTELLECTUAL PROPERTY, 49C and D – TERMINATION, 52 – CHOICE OF LAW, 53 – CONSENT
TO JURISDICTION, 55 – NO LIMITATION OF RIGHTS AND REMEDIES, and 58 — NOTICES of
this Agreement and any other provision, that by its terms is intended to
survive, shall survive any termination or expiration of this Agreement.

MISCELLANEOUS

50.   ASSIGNMENT OF RIGHTS AND DUTIES       Either party may assign the rights
and duties under this Agreement, either in whole or in part, only with the prior
written consent of the other party. No permitted assignment hereunder shall be
deemed effective until the assignee shall have executed and delivered an
instrument in writing reasonably satisfactory in form and substance to the other
party pursuant to which the assignee assumes all of the obligations of the
assigning party hereunder. Any purported assignment of this Agreement in
violation of this Article 50 – ASSIGNMENT OF RIGHTS AND DUTIES shall be void.  
51.   MODIFICATION AND AMENDMENT OF AGREEMENT       No modifications of, or
additions to, the provisions or conditions of this Agreement (including the
Exhibits, Appendices and Schedules hereto) will become a part of the Agreement
until agreed to in writing by the Buyer and Seller. This Agreement (including
the Exhibits, Appendices and Schedules hereto) may not be amended or modified
without the written consent of both Buyer and Seller. For purpose of clarity,
Appendix A – PRODUCT DESCRIPTION may not be amended, modified or altered without
the written consent of Buyer and Seller.   52.   CHOICE OF LAW       This
Agreement shall be governed by and construed under the laws of the State of
Illinois, without giving effect to the choice of law provisions thereof.   53.  
CONSENT TO JURISDICTION       All actions, proceedings, claims, counterclaims or
cross-complaints in any action or other proceeding brought by any party hereto
against any other party hereto with respect to any matter arising out of, or in
any way connected with or related to, this Agreement or any portion thereof,
whether based upon contractual, statutory, tortuous or other theories of
liability arising out of or relating to this Agreement, shall be heard and
determined in any federal court sitting in Chicago, Illinois, unless there is no
federal court jurisdiction, in which case the action or proceeding shall be
heard and determined in any state court sitting in Chicago, Illinois, and the
parties hereto hereby irrevocably submit to the jurisdiction of such courts in
any such action or proceeding, IRREVOCABLY AGREE THAT ANY SUCH COURT IS A PROPER
VENUE FOR ANY SUCH ACTION, and irrevocably waive the defense of an inconvenient
forum. Each party irrevocably consents to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to such
party at its address specified in Article 58 — NOTICES. Nothing in this
Article 53 – CONSENT TO

25



--------------------------------------------------------------------------------



 



    JURISDICTION shall affect the right of any party hereto to serve legal
process in any other manner permitted by law.   54.   SEVERABILITY       In the
event that any provision of this Agreement or the application thereof to any
party of circumstance shall be finally determined by a court of proper
jurisdiction to be invalid or unenforceable to any extent, then (i) a suitable
and equitable provision shall be substituted therefore in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid and
unenforceable provision, and (ii) the remainder of this Agreement and the
application of such provision to the parties or circumstances other than those
to which it is held invalid or unenforceable shall not be affected thereby.  
55.   NO LIMITATION OF RIGHTS AND REMEDIES; SPECIFIC PERFORMANCE       The
provisions of each Article of this Agreement are not intended to limit any
rights and remedies of the Seller or Buyer. Each of the parties acknowledges and
agrees that the other party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the parties agrees that
the other party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court having jurisdiction over the parties and the matter (subject to the
provisions set forth in Article 53 – CONSENT TO JURISDICTION above), in addition
to other remedy to which they may be entitled, at law or in equity.   56.  
FORCE MAJEURE

  A.   Except as described below, neither party shall be liable for any failure
or delay in the performance of its obligations under this Agreement to the
extent this failure or delay both:

  i.   Is caused by any of the following: acts for war, terrorism, civil riots,
or rebellions; quarantines, embargoes, and other similar unusual governmental
action; extraordinary elements of nature or acts of God; and     ii.   Could not
have been prevented by the non-performing party’s reasonable precautions or
commercially accepted processes (including, but not limited to, implementation
of disaster recovery and business continuity plans in accordance with industry
best practices), or could not reasonably be circumvented by the non-performing
party through the use of substitute services, alternate sources, work-around
plans, or other means by which the requirements of a buyer of products
substantively similar to the product hereunder would be satisfied.

      Events meeting both of the above criteria are referred to as “Force
Majeure Events.” The parties expressly acknowledge that Force Majeure Events do
not include vandalism, the regulatory acts of governmental agencies, labor
strikes, lockouts, labor difficulty or the non-performance of third parties or
subcontractors relied on for the delivery of the Product unless such failure or
non-performance by a third party or subcontractor is itself caused by a Force
Majeure Event, as defined above. Upon the

26



--------------------------------------------------------------------------------



 



    occurrence of a Force Majeure Event, the non-performing party shall be
excused from any further performance or observance of the affected obligation(s)
for as long as such circumstances prevail, and such party continues to attempt
to recommence performance or observance to the greatest extent possible without
delay.     B.   Notwithstanding any other provision of this Article, a Force
Majeure Event shall obligate Seller to begin and successfully implement all
services relating to disaster recovery set forth in a “Disaster Recovery Plan”
as may be specifically requested by Buyer. If a Force Majeure Event causes a
material failure or delay in the performance of any Seller obligation with
respect to any Product for more than five (5) consecutive days, Buyer may, at
its option, and in addition to any other rights Buyer may have, procure such
Product from an alternate source until Seller is again able to provide such
Products. Seller shall be liable for all payments made and costs incurred by
Buyer required to obtain the Product from the alternate source during this
period.

57.   ENTIRE AGREEMENT       This Agreement, together with green sheets, the
Exhibits, Appendices and Schedules attached hereto (and thereto), embodies and
sets forth the entire agreement and understanding of the parties with respect to
the subject matter herein and there are no promises, terms, conditions or
obligations, oral or written, expressed or implied, other than those contained
in this Agreement. The terms of this Agreement shall supersede all previous oral
or written agreements which may exist or have existed between the parties
relating to the subject matter of this Agreement. No party shall be entitled to
rely on any agreement, understanding or arrangement which is not expressly set
forth in this Agreement. Any other terms and conditions, including without
limitation any terms and conditions contained in any purchase order or sales
invoice issued pursuant to the Agreement, are hereby expressly excluded.   58.  
NOTICES

  A.   Except as otherwise specifically provided, any notice or other documents
to be given under this Agreement shall be in writing and shall be deemed to have
been duly given if sent by registered mail, nationally recognized overnight
courier or facsimile transmission to a party or delivered in person to a party
at the address or facsimile number set out below for such party or such other
address as the party may from time to time designate by written notice to the
other:

                      If to Buyer:   INTERNATIONAL TRUCK AND ENGINE CORPORATION
        4201 Winfield Road             P.O. Box 1488             Warrenville, IL
60555    
 
          Attn:   Blake T. Smith/ Supply Manager
 
          Facsimile:   630-753-6132
 
          Phone:   630-753-6097
 
          Email:   Blake.Smith@nav-international.com
 
                        With copies to:    
 
          Attn:   Deborah Sullens/ Purchasing Manager
 
          Facsimile:   630-753-6132

27



--------------------------------------------------------------------------------



 



                 
 
          Phone:   630-753-6089
 
          Email:   Deborah.Sullens@nav-international.com     If to Seller:  
Core Molding Technologies, Inc. and Core Composites Corporation         800
Manor Park Drive             Columbus, OH 43228    
 
          Attn:   Phil Murfitt
 
          Facsimile:   614-870-4064
 
          Phone:   614-870-5082
 
          Email:   pmurfitt@coremt.com         With copies to:    
 
          Attn:   Kevin L. Barnett
 
          Facsimile:   614-870-4028
 
          Phone:   614-870-5603
 
          Email:   kbarnett@coremt.com

  B.   Any such notice or other document shall be deemed to have been received
by the addressee five (5) business days following the date of dispatch of the
notice or other document by mail or, where the notice or other document is sent
by overnight courier, by hand or is given by facsimile, simultaneously with the
transmission or delivery. To prove the giving of a notice or other document it
shall be sufficient to show that it was dispatched.

59.   NO WAIVERS       Neither the failure nor delay on the part of a party to
require the strict performance of any term, covenant or condition of this
Agreement or to exercise any right or remedy available on a breach thereof shall
constitute a waiver of any such breach or of any such term or condition. The
consent to, or the waiver of, any breach, or the failure to require on any
single occasion the performance or timely performance of any term, covenant, or
condition of this Agreement shall not be construed as authorizing any subsequent
or additional breach and shall not prevent a subsequent enforcement of such
term, covenant, or condition.   60.   CONSTRUCTION       The language in all
parts of this Agreement shall be construed, in all cases, according to its fair
meaning. Buyer and Seller hereby acknowledge that each party hereto and its
counsel have reviewed and revised this Agreement and that any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.
Whenever used herein, the words “include’, “includes” and “including” shall mean
“include, without limitation”, “includes, without limitation” and “including,
without limitation”, respectively. The masculine, feminine or neuter gender and
the singular or plural number shall each be deemed to include the others
whenever the context so indicates. “Days” means calendar days unless other
specified.

28



--------------------------------------------------------------------------------



 



61.   HEADINGS       The headings used in this Agreement are for convenience
only and are not a part of this Agreement nor affect the interpretation of any
of its provisions.   62.   COUNTERPARTS       This Agreement may be executed
simultaneously in counterparts (and may be delivered by facsimile), each of
which shall be deemed an original, but all of which together shall constitute a
single agreement.

29



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers or representatives as of the day and
year first above written.

                      BUYER: INTERNATIONAL TRUCK AND   SELLER: Core Molding
Technologies ENGINE CORPORATION   Inc. and Core Composites Corporation
 
                               /s/ Blake T. Smith                 /s/ James L.
Simonton                   Name: Blake T. Smith       Name: James L. Simonton  
  Title: Supply Manager       Title: Chief Executive Officer    
 
                    Date: October 31, 2006       Date: October 31, 2006    

30



--------------------------------------------------------------------------------



 



APPENDIX A – PRODUCT DESCRIPTION
Include written specifications, drawings, design, style, or other appropriate
and relevant descriptives.
Production contracts AC247A & AC168A and their successors

31



--------------------------------------------------------------------------------



 



APPENDIX B — PRODUCT PRICING SCHEDULE
[*]

 

    * Confidential Treatment Requested by Core Molding Technologies, Inc.

32



--------------------------------------------------------------------------------



 



APPENDIX C — NON-CONFORMANCE CHARGE SCHEDULE

              Article Reference   Description   Charge
[*]
  [*]   [*]   [*]
 
           
[*]
  [*]   [*]   [*]
 
           
[*]
  [*]   [*]   [*]
 
           
[*]
  [*]   [*]   [*]
 
           
[*]
  [*]   [*]   [*]
 
     
 
 
 
           
 
     

 
 
           
 
     

   
 
     

   
 
           
 
         
 
     

 
 
           
[*]
  [*]   [*]   [*]
 
           
[*]
  [*]   [*]   [*]
 
           
[*]
  [*]   [*]   [*]

 

    * Confidential Treatment Requested by Core Molding Technologies, Inc.

33



--------------------------------------------------------------------------------



 



APPENDIX D – SMC formulation and SMC weight

                                        SMC Resin 8.1.06 [*]       Content   Raw
Material   Cost
[*]
  [*]     [*]     [*]   [*]
[*]
  [*]     [*]     [*]   [*]
[*]
  [*]     [*]     [*]   [*]
[*]
  [*]     [*]     [*]   [*]
[*]
  [*]     [*]     [*]   [*]
[*]
  [*]     [*]     [*]   [*]
 
                  [*]
 
                   
[*]
                   
[*]
  [*]     [*]     [*]   [*]
[*]
  [*]     [*]     [*]   [*]
[*]
  [*]     [*]     [*]   [*]
[*]
  [*]     [*]     [*]   [*]
[*]
  [*]     [*]     [*]   [*]
[*]
  [*]     [*]     [*]   [*]
 
                  [*]
 
                   
[*]
                   
[*]
  [*]     [*]     [*]   [*]
[*]
  [*]     [*]     [*]   [*]
[*]
  [*]     [*]     [*]   [*]
[*]
  [*]     [*]     [*]   [*]
[*]
  [*]     [*]     [*]   [*]
[*]
  [*]     [*]     [*]   [*]
[*]
  [*]     [*]     [*]   [*]
 
              Total   [*]

 

    * Confidential Treatment Requested by Core Molding Technologies, Inc.

34



--------------------------------------------------------------------------------



 



Production Parts

                  Top P/N   Description     SMC Type     SMC Qty Lbs
1660049C2
  ENG CVR,SCHOOL BUS (MLD)     [*]     [*]
3518979C3
  9200 HOOD FENDER EXT LH(WJASY)     [*]     [*]
 
  9200 HOOD FENDER EXT LH(WJASY)     [*]     [*]
3518980C3
  9200 HOOD FENDER EXT RH(WJASY)     [*]     [*]
 
  9200 HOOD FENDER EXT RH(WJASY)     [*]     [*]
3518981C3
  9400 HOOD FENDER EXT LH(WJASY)     [*]     [*]
 
  9400 HOOD FENDER EXT LH(WJASY)     [*]     [*]
3518982C3
  9400 HOOD FENDER EXT RH(WJASY)     [*]     [*]
 
  9400 HOOD FENDER EXT RH(WJASY)     [*]     [*]
3521969C91
  9400 HOOD,OLD STYLE,SERV (ASM)     [*]     [*]
 
  9400 HOOD,OLD STYLE,SERV (ASM)     [*]     [*]
 
  9400 HOOD,OLD STYLE,SERV (ASM)     [*]     [*]
3537844C97
  SS107 HDD HOOD,SFA,7600 (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3537845C97
  SS107 HDD HOOD,SBA,7600 (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3537846C99
  SS107 HDD HATCH HOOD,SFA (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3537847C99
  SS107 HDD HOOD,SFA,FIX GRL(PNT     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3537848C97
  SS107 HDD HOOD,SFA,FIX GRL(PNT     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3537849C97
  SS107 HDD HOOD,SBA,FIX GRL(PNT     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3537850C99
  SS107 HDD HATCH HOOD,SFA,FIXED     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3537851C99
  SS107 HDD HATCH HOOD,SBA,FIXED     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3542081C99
  MRD HOOD,REG HAUL I6,8500(PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3551824C95
  9200 HOOD (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3551825C94
  9400 HOOD (PNT)     [*]     [*]
 
        [*]     [*]

 
* Confidential Treatment Requested by Core Molding Technologies, Inc.

35



--------------------------------------------------------------------------------



 



                  Top P/N   Description     SMC Type     SMC Qty Lbs
 
        [*]     [*]
3557091C4
  8600 HOOD FENDER EXT,RH (GAFF)     [*]     [*]
3561065C2
  9000 HOOD SUNSHADE (PNT)     [*]     [*]
3577038C95
  DRIVE PLUS BUS HOOD,PT-107(PNT     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3589571C93
  DRIVE PLUS HOOD W/O MIRR (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3595617C92
  SS107 HOOD,HATCH,SFA,7400(PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3595618C92
  SS107 HOOD,HATCH,SBA,7400(PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3611038C93
  PRST-R ASSY LONG (PNT)     [*]     [*]
 
        [*]     [*]
3611039C93
  PRST-R ASSY SHORT (PNT)     [*]     [*]
 
        [*]     [*]
3611040C93
  PRST-R ASSY LONG W/AD (PNT)     [*]     [*]
 
        [*]     [*]
3611041C93
  PRST-R ASSY SHRT W/AD (PNT)     [*]     [*]
 
        [*]     [*]
3611066C94
  PRST-H ASSY (PNT)     [*]     [*]
 
        [*]     [*]
3612369C91
  SS107 HOOD,MRD,SFA,7400 (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3612370C91
  SS107 HOOD,MRD,SBA,7400 (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3613760C92
  SS573 HOOD,MRD,SFA (FINAL)     [*]     [*]
3613761C92
  SS573 HOOD,MRD,SBA (FINAL)     [*]     [*]
3613762C92
  SS573 MRD SFA HATCH (FIN)     [*]     [*]
3613763C92
  SS573 MRD SBA HATCH (FIN)     [*]     [*]
3613764C92
  SS573 HDD SFA (FINAL)     [*]     [*]
3613765C92
  SS573 HDD SBA (FINAL)     [*]     [*]
3613766C93
  SS573 HDD SFA HATCH (FIN)     [*]     [*]
3613767C92
  SS573 HDD SB HATCH (FIN)     [*]     [*]
3620518C92
  MRD HOOD,HATCH (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3807254C91
  MD107 HOOD,I-6 (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3807255C91
  MD107 HOOD,HATCH (PNT)     [*]     [*]

 
* Confidential Treatment Requested by Core Molding Technologies, Inc.

36



--------------------------------------------------------------------------------



 



                  Top P/N   Description     SMC Type     SMC Qty Lbs
 
        [*]     [*]
 
        [*]     [*] Service Parts
           
1666660C1
  9400 AIR DEFL     [*]     [*]
1666660C1
  9400 AIR DEFL     [*]     [*]
1258056R91
  AIR DEFLECTOR KIT (ASY)     [*]     [*]
1647986C2
  SPLASH PANEL,LH (MLD)     [*]     [*]
1647990C2
  SPLASH PANEL,RH (MLD)     [*]     [*]
1651622C1
  AIR DEFL EXT,LH,SERVICE (MLD)     [*]     [*]
1652440C92
  4000 AIR DEFLECTOR,SERV (ASY)     [*]     [*]
1652441C2
  8100 AIR DEFL FLR PNL,LH,SERV     [*]     [*]
1652442C2
  8100 AIR DEFL FLR PNL,RH,SERV     [*]     [*]
1652443C2
  8100 AIR DEFL PANEL,LH,SERVICE     [*]     [*]
1652444C2
  8100 AIR DEFL PANEL,RH,SERVICE     [*]     [*]
1652445C1
  8100 AIR DEFL PANEL,LH,SERVICE     [*]     [*]
1652446C1
  8100 AIR DEFL PANEL,RH,SERVICE     [*]     [*]
1656789C1
  ENG CVR,FRT (MLD)     [*]     [*]
1656791C1
  ENG CVR,REAR (MLD)     [*]     [*]
1657761C4
  8100 HOOD FDR EXT,LH, SERVICE     [*]     [*]
1657762C4
  8100 HOOD FDR EXT,RH,SERVICE     [*]     [*]
1657763C2
  4000 SPLASH PANEL LH (MLD)     [*]     [*]
1657764C2
  4000 SPLASH PANEL RH (MLD)     [*]     [*]
1657765C2
  8100 HOOD SPL PNL,LH (MLD)     [*]     [*]
1657766C2
  8100 HOOD SPL PNL,RH (MLD)     [*]     [*]
1660049C2
  ENG CVR,SCHOOL BUS (MLD)     [*]     [*]
1661723C1
  8100 HOOD (PRP)     [*]     [*]
1664205C1
  4000 HOOD GRILLE,LWR,SERV     [*]     [*]
1666660C1
  9400 AIR DEFL (ASY)     [*]     [*]
1666660C1
  9400 AIR DEFL (ASY)     [*]     [*]
1668831C3
  9700 HOOD CAB SKIRT,LH (MLD)     [*]     [*]
1671720C2
  4000 HOOD SPL PNL LH MOD (CUT)     [*]     [*]
1677510C2
  8100 HOOD GRILLE,UPPER,SERVICE     [*]     [*]
1677510C2
  8100 HOOD GRILLE,UPPER,SERVICE     [*]     [*]
1677511C1
  8100 HOOD GRILLE,LOWER,SERVICE     [*]     [*]
1677511C1
  8100 HOOD GRILLE,LOWER,SERVICE     [*]     [*]
1695909C1
  4000 HOOD HEADLIGHT,LH (MLD)     [*]     [*]
1695910C1
  4000 HOOD HEADLIGHT,RH (MLD)     [*]     [*]
1696070C1
  2500 HOOD SERVICE (PRP)     [*]     [*]
1696073C91
  2500 HOOD,HATCH (PRP)     [*]     [*]
1696083C1
  2500 HOOD SERVICE (PRP)     [*]     [*]
1696085C91
  2500 HOOD,HATCH,SERVICE (PRP)     [*]     [*]
2009847C3
  ENG CVR,FRT (MLD)     [*]     [*]
2009848C94
  ENG CVR,FRT (ASY)     [*]     [*]
2009851C91
  ENG CVR ASM,REAR (ASY)     [*]     [*]
2010717C91
  8200 HOOD (PRP)     [*]     [*]

 
* Confidential Treatment Requested by Core Molding Technologies, Inc.

37



--------------------------------------------------------------------------------



 



                  Top P/N   Description     SMC Type     SMC Qty Lbs
2015306C1
  9000 HOOD WINDSHLD COWL,SERVIC     [*]     [*]
2015474C2
  4700 HOOD FENDER LH,SERV (CUT)     [*]     [*]
2015475C2
  4700 HOOD FENDER RH,SERV (CUT)     [*]     [*]
2015476C1
  4500 HOOD SPL PNL,LH (ASY)     [*]     [*]
2015477C1
  4500 HOOD SPL PNL RH (ASY)     [*]     [*]
2017424C91
  8300 HOOD (PRP)     [*]     [*]
2018532C91
  8200 HOOD (PRP)     [*]     [*]
2023778C1
  4000 HOOD (PNT)     [*]     [*]
2023784C1
  4000 HOOD FIX GRILLE,SERV(ASY)     [*]     [*]
2023786C1
  4000 H HOOD,SERVICE (ASY)     [*]     [*]
2023786C1
  4000 H HOOD,SERVICE (ASY)     [*]     [*]
2025663C91
  2500 HOOD,SE / BRACKETS (PRP)     [*]     [*]
2025741C2
  9370 SPL PNL RH (MLD)     [*]     [*]
2026893C94
  ENG CVR ASM,FRT SERVICE (ASY)     [*]     [*]
2026894C91
  ENG CVR ASM,FRT SERVICE (ASY)     [*]     [*]
2026895C91
  ENG CVR ASM,REAR SERVICE (ASY)     [*]     [*]
2026896C91
  ENG CVR ASM,REAR (ASY)     [*]     [*]
2026897C1
  ENG CVR,FRT (MLD)     [*]     [*]
2026912C91
  ENG CVR ASM,FRT (ASY)     [*]     [*]
2026913C91
  ENG CVR ASM,FRT (ASY)     [*]     [*]
2026914C91
  ENG CVR ASM,REAR (ASY)     [*]     [*]
2031849C1
  4000 HOOD GRILLE CUT (PNT)     [*]     [*]
2033813C91
  8100 HOOD (PRP)     [*]     [*]
 
  8100 HOOD (PRP)     [*]     [*]
2033814C91
  8100 HOOD (PRP)     [*]     [*]
 
  8100 HOOD (PRP)     [*]     [*]
2034089C92
  4000 HOOD THOMAS,SERVICE (PRP)     [*]     [*]
2042398C1
  AIR DEFL EXT,RH,SERVICE (MLD)     [*]     [*]
2585819C93
  SS107 HOOD,SERVICE,7400 (PNT)     [*]     [*]
2585819C93
  SS107 HOOD,SERVICE,7400 (PNT)     [*]     [*]
2585819C93
  SS107 HOOD,SERVICE,7400 (PNT)     [*]     [*]
2585820C93
  SS107 HOOD,SERVICE,SFA (PNT)     [*]     [*]
2585820C93
  SS107 HOOD,SERVICE,SFA (PNT)     [*]     [*]
2585820C93
  SS107 HOOD,SERVICE,SFA (PNT)     [*]     [*]
2585821C93
  SS107 HDD HOOD,SERVICE (PNT)     [*]     [*]
 
  SS107 HDD HOOD,SERVICE (PNT)     [*]     [*]
 
  SS107 HDD HOOD,SERVICE (PNT)     [*]     [*]
2585822C93
  SS107 HDD HATCH SERVICE (PNT)     [*]     [*]
 
  SS107 HDD HATCH SERVICE (PNT)     [*]     [*]
 
  SS107 HDD HATCH SERVICE (PNT)     [*]     [*]
3501433C1
  9400 HOOD INNER,TOP (MLD)     [*]     [*]
3501435C1
  9200 HOOD INNER,TOP (MLD)     [*]     [*]
3501455C91
  9000 HOOD INNR FRONT (SUBASSY)     [*]     [*]
3501462C1
  9400 HOOD INNER,SIDE,LH (MLD)     [*]     [*]
3501464C1
  9200 HOOD INNER,SIDE,LH (MLD)     [*]     [*]
3501476C3
  9000 HOOD OUTER,LH (MLD)     [*]     [*]
3501477C3
  9000 HOOD OUTER,RH (MLD)     [*]     [*]
3501478C1
  9000 HOOD OUTER,FRONT (MLD)     [*]     [*]
3501624C92
  9800,SKIRT,CAB,RH (MLD)     [*]     [*]

 
* Confidential Treatment Requested by Core Molding Technologies, Inc.

38



--------------------------------------------------------------------------------



 



                  Top P/N   Description     SMC Type     SMC Qty Lbs
3506070C91
  8300-2600 HOOD (PRP)     [*]     [*]
3507143C91
  8200-2600 HOOD (PRP)     [*]     [*]
3509642C1
  9400 SUNSHADE, SERVICE (DRL)     [*]     [*]
3514020C2
  9400 HOOD INNER,TOP (WJ)     [*]     [*]
3518979C3
  9200 HOOD FENDER EXT LH(WJASY)     [*]     [*]
 
  9200 HOOD FENDER EXT LH(WJASY)     [*]     [*]
3518980C3
  9200 HOOD FENDER EXT RH(WJASY)     [*]     [*]
 
  9200 HOOD FENDER EXT RH(WJASY)     [*]     [*]
3518981C3
  9400 HOOD FENDER EXT LH(WJASY)     [*]     [*]
 
  9400 HOOD FENDER EXT LH(WJASY)     [*]     [*]
3518982C3
  9400 HOOD FENDER EXT RH(WJASY)     [*]     [*]
 
  9400 HOOD FENDER EXT RH(WJASY)     [*]     [*]
3521969C91
  9400 HOOD,OLD STYLE,SERV (ASM)     [*]     [*]
 
  9400 HOOD,OLD STYLE,SERV (ASM)     [*]     [*]
 
  9400 HOOD,OLD STYLE,SERV (ASM)     [*]     [*]
3524609C1
  9200 SPLASH PANEL,LH,SERV (WJ)     [*]     [*]
3524610C1
  9200 SPLASH PANEL,RH (WJ)     [*]     [*]
3526987C91
  2500 HOOD,HATCH (PRP)     [*]     [*]
3530421C1
  9900 SPLASH PANEL,RH (WJ)     [*]     [*]
3530424C3
  9900 SPLASH PANEL,LH (WJ)     [*]     [*]
3530425C2
  9900 SPLASH PANEL,RH (WJ)     [*]     [*]
3535801C99
  MD107 HOOD,I-6 (PNT)     [*]     [*]
 
  MD107 HOOD,I-6 (PNT)     [*]     [*]
 
  MD107 HOOD,I-6 (PNT)     [*]     [*]
3535802C99
  MD107 HOOD,HATCH (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3537667C91
  8200-2600 HOOD,SERVICE (PNT)     [*]     [*]
3537844C97
  SS107 HDD HOOD,SFA,7600 (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3537845C97
  SS107 HDD HOOD,SBA,7600 (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3537846C99
  SS107 HDD HATCH HOOD,SFA (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3537847C99
  SS107 HDD HOOD,SFA,FIX GRL(PNT     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3537848C97
  SS107 HDD HOOD,SFA,FIX GRL(PNT     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3537849C97
  SS107 HDD HOOD,SBA,FIX GRL(PNT     [*]     [*]

 
* Confidential Treatment Requested by Core Molding Technologies, Inc.

39



--------------------------------------------------------------------------------



 



                  Top P/N   Description     SMC Type     SMC Qty Lbs
 
        [*]     [*]
 
        [*]     [*]
3537850C99
  SS107 HDD HATCH HOOD,SFA,FIXED     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3537851C99
  SS107 HDD HATCH HOOD,SBA,FIXED     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3539391C1
  AIR DEFL EXTENSION,LH (ASY)     [*]     [*]
3542081C99
  MRD HOOD,REG HAUL I6,8500(PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3543752C1
  9200 HOOD INNER,REAR,RH(WJASY)     [*]     [*]
3543754C1
  9400 HOOD INNER,REAR,RH(WJASY)     [*]     [*]
3545398C5
  MD/DRVE PLS NL HD SIDE RH(SUB)     [*]     [*]
3548630C4
  MD107 INNER FRONT REINF (SUB)     [*]     [*]
3549165C91
  2500 HOOD, SE (ASY)     [*]     [*]
3551821C1
  9200 HOOD INNER,REAR,LH(WJASY)     [*]     [*]
3551823C1
  9400 HOOD INNER,REAR,LH(WJASY)     [*]     [*]
3551824C95
  9200 HOOD (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3551825C94
  9400 HOOD (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3552450C1
  SS107 INNER FRONT CRT (MLD)     [*]     [*]
3554772C92
  9000 SUNSHADE BRK PNL (SUBASY)     [*]     [*]
3554854C94
  8600 HOOD HDD RH107 (PNT)     [*]     [*]
3554856C2
  8600 HOOD OUTER LH (MLD)     [*]     [*]
3554857C2
  8600 HOOD OUTER RH (MLD)     [*]     [*]
3554858C2
  8600 HOOD VALENCE LH (MLD)     [*]     [*]
3554859C2
  8600 HOOD VALENCE RH (MLD)     [*]     [*]
3556244C3
  SS107 LH FENDER SIDE PNL (MLD)     [*]     [*]
3556245C2
  SS107 RH FENDER SIDE PNL (MLD)     [*]     [*]
3556250C3
  SS107 INNER REAR, LH (SUBASSY)     [*]     [*]
3556251C2
  SS107 INNER REAR, RH (SUBASSY)     [*]     [*]
3556252C3
  SS107 INNER FRONT LH (SUBASSY)     [*]     [*]
3556253C2
  SS107 INNER FRONT RH (SUBASSY)     [*]     [*]
3557091C4
  8600 HOOD FENDER EXT,RH (GAFF)     [*]     [*]
3561065C2
  9000 HOOD SUNSHADE (PNT)     [*]     [*]
3577038C95
  DRIVE PLUS BUS HOOD,PT-107(PNT     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3578278C2
  MD107 LH REAR REINF (SUBASSY)     [*]     [*]
 
        [*]     [*]
3578279C2
  MD107 RH REAR REINF (SUBASSY)     [*]     [*]

 
* Confidential Treatment Requested by Core Molding Technologies, Inc.

40



--------------------------------------------------------------------------------



 



                  Top P/N   Description     SMC Type     SMC Qty Lbs
3580069C1
  SS107 CENTER VALENCE (MLD)     [*]     [*]
3581360C2
  8600 HOOD FRONT REINF (MLD)     [*]     [*]
3581683C1
  SS107 CENTER VALENCE,HDD (MLD)     [*]     [*]
3582926C1
  MD/DRIVE PLS HOOD SIDE,LH(SUB)     [*]     [*]
3588606C2
  8600 HOOD INNER REAR, LH (MLD)     [*]     [*]
3588608C2
  8600 HOOD INNER REAR, RH (MLD)     [*]     [*]
3589571C93
  DRIVE PLUS HOOD W/O MIRR (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3595617C92
  SS107 HOOD,HATCH,SFA,7400(PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3595618C92
  SS107 HOOD,HATCH,SBA,7400(PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3611038C93
  PRST-R ASSY LONG (PNT)     [*]     [*]
 
        [*]     [*]
3611039C93
  PRST-R ASSY SHORT (PNT)     [*]     [*]
 
        [*]     [*]
3611040C93
  PRST-R ASSY LONG W/AD (PNT)     [*]     [*]
 
        [*]     [*]
3611041C93
  PRST-R ASSY SHRT W/AD (PNT)     [*]     [*]
 
        [*]     [*]
3611066C94
  PRST-H ASSY (PNT)     [*]     [*]
 
        [*]     [*]
3611068C1
  PRST-H OUTER SDE LH (SUBASSY)     [*]     [*]
3611069C1
  PRST-H OUTER SD RH (SUBASSY)     [*]     [*]
3611070C2
  PRST-H INR FRT (MLD)     [*]     [*]
3611071C1
  PRST-H INR SDE LH (SUB)     [*]     [*]
3611072C1
  PRST-H INR SDE RH (SUB)     [*]     [*]
3612369C91
  SS107 HOOD,MRD,SFA,7400 (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3612370C91
  SS107 HOOD,MRD,SBA,7400 (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3613737C2
  SS573 HATCH DOOR INNER (SUB)     [*]     [*]
3613750C2
  SS573 CENTER VAL PANEL (MLD)     [*]     [*]
3613752C92
  SS573 INR FRONT (SUBASSY)     [*]     [*]
3613755C92
  SS573 INR SDE LH (SUBASSY)     [*]     [*]
3613756C91
  SS573 INR SDE RH (SUBASSY)     [*]     [*]
3613757C2
  SS573 OTR SDE LH (MLD)     [*]     [*]
3613758C2
  SS573 OTR SDE RH (MLD)     [*]     [*]
3613760C92
  SS573 HOOD,MRD,SFA (FINAL)     [*]     [*]
3613761C92
  SS573 HOOD,MRD,SBA (FINAL)     [*]     [*]
3613762C92
  SS573 MRD SFA HATCH (FIN)     [*]     [*]
3613763C92
  SS573 MRD SBA HATCH (FIN)     [*]     [*]
3613764C92
  SS573 HDD SFA (FINAL)     [*]     [*]
3613765C92
  SS573 HDD SBA (FINAL)     [*]     [*]
3613766C93
  SS573 HDD SFA HATCH (FIN)     [*]     [*]
3613767C92
  SS573 HDD SB HATCH (FIN)     [*]     [*]

 
* Confidential Treatment Requested by Core Molding Technologies, Inc.

41



--------------------------------------------------------------------------------



 



                  Top P/N   Description     SMC Type     SMC Qty Lbs
3620518C92
  MRD HOOD,HATCH (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3807254C91
  MD107 HOOD,I-6 (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
3807255C91
  MD107 HOOD,HATCH (PNT)     [*]     [*]
 
        [*]     [*]
 
        [*]     [*]
415877C2
  BATTERY BOX (MLD)     [*]     [*]
424704C2
  BATTERY BOX (CUT)     [*]     [*]
556644C2
  9000 WINDSHIELD COWL,SERVICE     [*]     [*]
557488C2
  9300 SPLASH PANEL,LH (MLD)     [*]     [*]
557508C1
  9370 A-PILLAR,LH (MLD)     [*]     [*]
557514C1
  9370 A-PILLAR,RH (MLD)     [*]     [*]

 
* Confidential Treatment Requested by Core Molding Technologies, Inc.

42